OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


             ©FFSC8AIL BUSINGS? :,..]g
             STATE OF TEXAS'-'" -^f"*• *                        #G*           PIINE* BOWES

             PENALTY FOR "S *' ~^          Of
                                                                02 1R        3               tfi.
3/23/2015    FR8VATE USE l'"                                    0006557458    MAR 31    201 5s'
PAGE, JOSEPH DWIGHT Tr. Ct. N&iVlf552429                 MAILED FROMWR-101760-0^
On this day, the original application* foj^ writof mandamus hac hoe~—-<=ived an
presented to the ^—•-t
                                                                                  >ta, Cle;

                               RETURN TO SENDER
                              TIN DALLAS COUNTY JAIL